                Case 2:18-cr-00244-TLN Document 49 Filed 07/22/20 Page 1 of 4



 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     OU VERN SAETEURN
 5

 6

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-244 TLN
11
                Plaintiff,                                  STIPULATION AND ORDER CONTINUING
12                                                          STATUS CONFERENCE AND EXCLUDING
                               v.                           TIME UNDER THE SPEEDY TRIAL ACT
13
     OU VERN SAETEURN,
14
                Defendant.                                  Date: July 23, 2020
15                                                          Time: 9:30 a.m.
                                                            Court: Hon. Troy L. Nunley
16

17

18
             Plaintiff United States of America and defendant Ou Vern Saeteurn, through their
19
     respective attorneys, stipulate that the status conference set for July 23, 2020, shall be continued
20
     by the Court to September 24, 2020, at 9:30 a.m., to allow defense counsel necessary time to
21
     complete investigation of sentencing mitigation witnesses and evidence in anticipation of a change
22
     of plea in this matter.
23
             This case involves, among other allegations, that defendant participated in a controlled
24
     substance distribution operation along with his brother, A Vern Saeteurn, who is charged in a
25
     separate related case (Case Number 2:18-cr-212 TLN). Given the need for further preparation time,
26
     counsel for Ou Vern Saeteurn requests that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A)
27
     and B(iv) and Local Code T4 to allow reasonable time to prepare.
28                                                       1
     STIPULATION & ORDER CONTINUING
     STATUS CONFERENCE
                Case 2:18-cr-00244-TLN Document 49 Filed 07/22/20 Page 2 of 4


             The parties anticipate resolution of this matter by a written plea agreement. Settlement
 1

 2   efforts have been complicated by measures taken to mitigate the spread of COVID-19.

 3   Specifically, on March 18, 2020, Chief United States District Judge Kimberly J. Mueller issued

 4   General Order 612 restricting access to federal courthouses in the Eastern District of California
 5
     until May 1, 2020. On April 17, 2020, General Order 617 extended access restrictions until June
 6
     1, 2020. The courtroom closures were later extended until further notice by General Order 618,
 7
     which was issued on May 13, 2020.
 8
             At the same time the orders mentioned in the preceding paragraph restricted access to
 9

10   federal courthouses in the Eastern District of California, the state of California issued additional

11   restrictions designed to curtail spread of COVID-19. California Governor Gavin Newsom, on
12   March 19, 2020, issued Executive Order N-33-20 requiring California residents not working in
13
     critical federal infrastructure positions to stay home and shelter in place. These restrictions were
14
     gradually eased in June 2020, but a surge in spread of the virus following re-opening measures
15
     caused Governor Newsom to tighten restrictions once again in early July 2020.
16

17           These orders, and the public health crisis that they address, have impacted the ability of
18   defense counsel to meet with Ou Saeturn and prepare for his change of plea hearing. Ou
19   Saeteurn is being held in pre-trial detention at the Sacramento County Main Jail. During the
20   initial pandemic crisis attorney access to clients housed in the Sacramento jail, either in-person
21   or by means of confidential telephone calls, was limited compared to the access available before
22   the COVID-19 restrictions were issued. These restrictions eased somewhat after Memorial Day,
23   allowing some in-person attorney visitation to occur. Any improvement in attorney access in
24   late May and early June dissipated when Sacramento Sheriff Scott Jones elected to re-open the
25   jail to social visits.
26           The Sacramento Sheriff’s decision to allow social visits to occur despite the post re-
27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         1
               Case 2:18-cr-00244-TLN Document 49 Filed 07/22/20 Page 3 of 4



 1   opening surge in spread of the virus increased the danger of virus spread. Defense attorneys

 2   seeking to meet with clients at the jail are now exposed to members of the public visiting inmates

 3   under circumstances which contradict the public health recommendations of the Centers for

 4   Disease Control. Due to the limitations on client access, defense counsel requires additional time

 5   to investigate potential mitigation evidence in anticipation of resolution of this matter.

 6          Assistant U.S. Attorney Vincenza Rabenn has reviewed this stipulation and authorized

 7   Attorney Todd D. Leras via email to sign it on her behalf.

 8          Dated: July 20, 2020                            /s/ Todd Leras
 9                                                          ___________________________
                                                            TODD LERAS
10                                                          Attorney for defendant
                                                            OU VERN SAETEURN
11
            Dated: July 20, 2020                            MCGREGOR W. SCOTT
12
                                                            United States Attorney
13
                                                            /s/ Vincenza Rabenn
14                                                  By:     _______________________
                                                            VINCENZA RABENN
15                                                          Assistant United States Attorney
                                                            (Per email authorization)
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         2
               Case 2:18-cr-00244-TLN Document 49 Filed 07/22/20 Page 4 of 4



 1                                                      ORDER

 2           The Court, having received, read, and considered the stipulation of the parties, and good

 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

 4   hereby ORDERED that the presently set July 23, 2020 status conference hearing shall be

 5   continued to September 24, 2020, at 9:30 a.m.

 6           Based on the representations of the parties in their stipulation, the Court finds that: (1)

 7   the failure to grant this requested continuance would deny defense counsel reasonable time

 8   necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

 9   ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, July 23, 2020, up to and including the September 24, 2020 status

14   conference hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local

15   Code T4 to allow defense counsel reasonable time necessary to prepare.

16                   IT IS SO ORDERED.

17      DATED: July 21, 2020

18

19                                                               Troy L. Nunley
                                                                 United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          3
